Citation Nr: 9917876	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  93-22 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama




THE ISSUES

1.  Entitlement to an increased rating for paranoid 
schizophrenia, currently rated as 30 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability.  




REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active duty from September 1967 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The case was previously before the Board, when it was 
remanded for further development.  The requested development 
has been completed.  The Board now proceeds with its review 
of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected paranoid schizophrenia is 
manifested by total social and industrial inadaptability 
(total occupational and social impairment).  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for paranoid 
schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 4.7 and Code 9203 
(1998).  

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 C.F.R. 
§ 4.16 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).    

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
As used in some contexts, particularly those dealing with the 
RO or "agency of original jurisdiction," the term 
"increase" refers to a higher rating than previously 
assigned.  As generally used in the appellate context, and 
particularly in this decision, the term "increased" rating 
or evaluation refers to an increase above the rating assigned 
by the RO.  The Board has continued the issue as entitlement 
to an increased evaluation.  The appellant is not prejudiced 
by this naming of the issue.  The Board has not dismissed any 
of the issues and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue has been phrased.  It also appears that the Court has 
not provided a substitute name for the issue.  In reaching 
the determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  The veteran's claim to reopen his claim for 
service connection for a psychiatric disability was received 
on November 27, 1992.  A June 1997 rating decision granted 
service connection for schizophrenia, rated as 30 percent 
disabling as of November 27, 1992.  The veteran has appealed 
that rating.  He contends that the service-connected 
schizophrenia prevents him from working.  

Rating Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

Prior to November 7, 1996, schizophrenia was evaluated as 100 
percent disabling where the active psychotic manifestations 
were of such extent, severity, depth, persistence or 
bizarreness as to produce total social and industrial 
inadaptability.  With lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability, the disability was rated at 70 percent.  
Considerable impairment of social and industrial adaptability 
was rated as 50 percent disabling.  Definite impairment of 
social and industrial adaptability was rated as 30 percent 
disabling.  Mild impairment of social and industrial 
adaptability was rated as 10 percent disabling.  A 
noncompensable rating was assigned if the disability was in 
complete remission.  38 C.F.R. Part 4, Codes 9201-9210 
(1996).  (effective prior to November 7, 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including schizophrenia is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining  effective work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
..................10
A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
....................0

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. §4.130 (1998).

[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Analysis

In February 1968, Philipp C. Sottong, M.D., described the 
veteran as near psychotic.  In March 1969, Dr. Sottong gave a 
diagnosis of paranoid schizophrenia.  

In a March 1981 psychological evaluation, Richard Payne, 
M.S., expressed the opinion that the veteran did not have the 
capacity to be employed.  

In July 1981, Clinical psychologist John David Hall, Ed.D., 
expressed the opinion that the veteran was incapable of 
sustained work of any type or of maintaining any productive 
relationship.  

The record contains other records as to the veteran's 
psychiatric symptomatology before his claim was filed.  These 
have been reviewed but will not be detailed in this decision.  
The current rating is based on the current extent of the 
disability, so this discussion will focus on the evidence 
immediately before the claim was filed and after the claim 
was filed, which is the most probative source of information 
as to the current extent of the disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

An October 1992 statement from Dr. Sottong told of treating 
the veteran from February 1968 to March 1969 for a diagnosis 
of paranoid schizophrenia.  He reportedly continued to 
hallucinate and had an extremely poor work history.  

A November 1992 report from Sebastian C. Tapia, M.D., stated 
that the veteran was tense and withdrawn and had a diagnosis 
of paranoid schizophrenia.  There was no comment as to the 
social or occupational impact of the disorder.  

In March 1993, William H. Goodson, Jr., M.D., expressed the 
opinion that the veteran was impaired to the degree that the 
doctor felt the veteran could not manage his own affairs.  He 
was restricted in his ability to think for himself and to 
follow instructions and engage other people.  

A summary of October 1994 treatment at the South Pittsburg 
Hospital had a GAF of 42.  GAF (Global Assessment of 
Functioning) is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Richard v. Brown, 
9 Vet. App. 266 (1996).  Further treatment was recommended 
and the prognosis was good.  

A private social worker's report of September 1995 put the 
veteran's GAF at 40.  

On the VA examination of October 1995, the GAF was 75.  
However, the examiner reported that the veteran was untidy 
and negligent in appearance; psychomotor activity was 
decreased; facies were fixed; he was up tight, fearful and 
sluggish; mood appeared depressed; he admitted auditory 
hallucinations; memory was very poor and slow; he did not 
know what city he was in; there was no proverb 
interpretation; similarity was very poor or nil; intellectual 
functioning was below average; judgment and insight were both 
poor.  It is difficult to picture a person with these 
deficits functioning in any form of competitive gainful 
employment.  

On the May 1996 VA examination, the GAF was 51 to 60.  The 
doctor explained that the veteran could not compete in 
gainful employment at that time.  He went on to express the 
opinion that it was doubtful that the veteran would compete 
satisfactorily for gainful employment at any time in the 
immediate future, due to his mental disorder.  

VA clinical notes for 1997 reflect on going treatment.  

A copy of a letter signed by Charles L. Hillis, M.D., and 
Michael R. Norris, M.S.W., L.G.S.W., and received in October 
1997, shows that the veteran had psychological testing.  It 
was the examiners' belief that the veteran was unemployable 
and would remain so in the future.  Treatment notes are also 
of record.  

Southern Behavioral Health Associates submitted treatment 
records showing GAFs of:  
40 on March 2, 1998;
45 on April 9, 1998;
50 on April 23, 1998;
55 on May 7, 1998;  
50 on May 28 1998.  

A GAF of 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Richards, at 267, citing Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  

Review of the record shows that private and VA medical 
personnel agree that the veteran can not work at this time, 
due to his service-connected psychiatric disability.  No 
competent witness has expressed the opinion that the veteran 
is currently employable; although, there is some hope for the 
future.  Where the evidence in approximate balance, the 
appellant is given the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b) (West 1991).  Here, the evidence shows that the 
service-connected schizophrenia produces total social and 
industrial inadaptability which warrants a 100 percent rating 
under the old criteria.  The total occupational and social 
impairment would also warrant a 100 percent rating under the 
new criteria.  38 C.F.R. Part 4, Code 9203.  


II.  A Total Rating for Compensation Based Upon Individual 
Unemployability

Under 38 C.F.R. § 4.16(a) (1998), total disability ratings 
for compensation may be assigned "where the schedular rating 
is less than total," when the disabled person is, in the 
judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service-
connected disabilities.  Since the Board has granted a 
100 percent evaluation based on a schedular rating for his 
service-connected schizophrenia, the appellant is not 
eligible for a total rating for compensation based upon 
individual unemployability.  Green v. West, 11 Vet. App. 472, 
476 (1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994) ("claim for [a total rating for compensation based 
upon individual unemployability] presupposes that the rating 
for the condition is less than 100%") and Holland v. Brown, 
6 Vet. App. 443, 446 (1994) (100% schedular rating "means 
that a veteran is totally disabled")).

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A 100 percent rating for paranoid schizophrenia is granted, 
subject to the law and regulations governing the payment of 
monetary awards.  

A total disability rating based on individual unemployability 
is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

